DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on October 10, 2020 for the application filed October 10, 2020 which claims priority to a provisional application filed on October 10, 2019. Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recites subject matter that the statute expressly prohibits from being patented. The claims recite a system (i.e. machine) including a drug prescriber and a patient (i.e. human organisms) who perform a series of steps. Therefore the claims are directed to a human per se, which is excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011)

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-5 and 11 are directed towards a method for titrating drugs (i.e. a process) which is a statutory category.  Assuming Applicant amends claims 6-10 such that they are also directed towards a statutory category, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 6 and 11 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 11 is identified as: 
a. a drug prescriber issuing a drug prescription; 
b. a patient desiring said drug prescription, wherein said drug prescription includes a schedule; 
c. said patient takes said drugs in response to the continuation of said disability; 
d. said patient continues to take said drugs beyond a time wherein the efficacy of said drugs is outweighed by a creation of a potential addiction to said drugs; 
e. said patient initiates a request to said drug prescriber indicating a desire to discontinue use of said drug prescription; 
f. said drug prescriber submits patient information to a patient drug database, inputting drug identification, drug dosage and recommended consumption intervals and provides a prescription code to said patient; 
g. patient then inputs said prescription code into said patient drug database and uses a patient-controlled application software-controlled communication device to access drug usage information including a titration plan to eliminate said drug usage by said patient; 
h. wherein said communication device is a smartphone; 
i. data authentication installed within said smartphone including a secure username and password to insure that said titration plan is known only by said patient and said drug prescriber; 
j. wherein said titration plan includes dosage reductions over a period of time set my said drug prescriber in response to a request by said patient, and wherein said patient provides treatment success data to said drug prescriber so that said titration plan may be optimally modified; and 
k. wherein said titration plan is stored within said patient drug database so that historical data relating to said patient is available for patient and second drug prescriber's usage in the future. 

Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than 
Insignificant extra-solution activity to the judicial exception. The additional limitations of submitting, inputting and storing data in steps f, g and k do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data, transmitting data and storing data.;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “a drug database”, “patient-controlled application software-controlled communication device” and “smartphone” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the claims recite the generic database, device and application as a tool to perform the abstract idea. 
Dependent claims 2-5 and 7-10 do not add any additional limitations not considered with respect to claim 11.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. The additional limitation of “data 
Dependent claims 2-5 and 7-10 do not add any additional limitations not considered with respect to claim 11.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-1 are rejected under 35 U.S.C. 103 as being unpatentable over Luderer et al. (U.S. Pub. No. 2020/0187777).
Regarding claim 1, Luderer discloses a method for titrating drugs for treatment of a disability (Abstract) including the following steps:
a. a drug prescriber issuing a drug prescription ; b. a patient desiring said drug prescription, wherein said drug prescription includes a schedule; c. said patient takes said drugs in response to the continuation of said disability; d. said patient continues to take said drugs beyond a time wherein the efficacy of said drugs is outweighed by a creation of a potential addiction to said drugs ; e. said patient initiates a request to said drug prescriber indicating a desire to discontinue use of said drug prescription Paragraphs [0004]-[0006], [0030] and [0041] generally discuss patients who develop an opioid use disorder which may be diagnosed by healthcare provider (HCP).). 
While steps a-e are not explicitly disclosed, it is obvious to one of ordinary skill in the art opioid use disorder at the time of the filing that diagnosing opioid use disorder involves prescription opioid addiction where a patient is prescribed an opioid for a disorder, the patient takes the opioid according to the prescribed schedule to treat the disorder, the patient develops an addiction/dependence/tolerance to the opioid over time and the patient seeks help from a doctor to stop the addiction/dependence to the opioid, which renders steps a-e obvious. See the cited reference Mayo Clinic for evidence.
f. said drug prescriber submits patient information to a patient drug database, inputting drug identification, drug dosage and recommended consumption intervals and provides a prescription code to said patient (Paragraphs [0030], [0036]-[0037], [0041], [0045], [0050] and [0055] discuss a HCP providing patient information, prescribed medication information and tailored dosage amounts an intervals to a cloud based therapy application, construed as a database. Also see fig. 1. Paragraph [0034] discuss the HCP prescribing a digital therapeutic to a patient which includes an access code.); and 
g. patient then inputs said prescription code into said patient drug database and uses a patient-controlled application software-controlled communication device to access drug usage information including a titration plan to eliminate said drug usage by said patient (Paragraphs [0034] and [0045] discuss the patient inputting the access code in a patient device to access the prescribed digital therapy application which has content tailored to the patient and medication usage, including the medication regimen doses/times. Also see fig. 1.).

Regarding claim 2, Luderer further discloses wherein said communication device is a smartphone (Paragraph [0033]).

Regarding claim 3, Luderer further discloses wherein a user of said smartphone must be authenticated by way of a secure username and password to insure that said titration plan is known only by said patient and said drug prescriber (Paragraph [0056] discusses that patient login credentials are needed to access the therapy application. Paragraph [0035] discusses that only the HCP and patient have access to patient specific data.).
While Luderer does not explicitly disclose that the login credentials include a username/password, it is obvious top one of ordinary skill in the software applications at the time of the filing the login credentials can include a username and password, rendering the claim obvious. See the cited reference McFarland for evidence.

Regarding claim 4, Luderer further discloses wherein said titration plan includes dosage reductions over a period of time set my said drug prescriber in response to a request by said patient, and wherein said patient provides treatment success data to said drug prescriber so that said titration plan may be optimally modified (Paragraph [0055] discuss a HCP tailoring/modifying treatment recommendation algorithms for dosage amount. the Paragraph [0041] discusses a patient meeting with a HCP regarding opioid use disorder, construed as a patient request. Figs. 3-5 show the algorithms which take into account patient provided success/symptom data to modify the regimen and that the dosage is reduced over time.).

5. A method according to claim 4 wherein said titration plan is stored within said patient drug database so that historical data relating to said patient is available for patient and second drug prescriber's usage in the future (Paragraph [0035] discuss that all patient data is stored so as to be access by authorized HCPs.

Regarding claims 6-11: all limitations as recited have been analyzed and rejected with respect to claims 1-5.  Claims 6-10 pertain to a system, corresponding to the method of claims 1-5. Claim 11 pertains to a method, corresponding to the method of claims 1-5. Claims 6-11 do not teach or define any new limitations beyond claims 1-5; therefore claims 6-11 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686